—Judgment, Supreme Court, New York County (Louis York, J.), entered August 23, 1996, which, after a jury trial, awarded plaintiff the principal sum of $150,000, unanimously affirmed, without costs.
Plaintiff was struck by á falling ladder while entering the business premises of appellant’s decedent. There was evidence at trial that the ladder that struck plaintiff was the property of appellant’s decedent, and that it had shortly before the accident been used to paint a sign above the entrance to his store. There was also evidence that subsequent to the sign painting, the ladder had been allowed to remain insecurely against the storefront at a point proximate to the path of entering customers. From this evidence, the jury, employing “the logic of common experience itself’ could reasonably have drawn the inferences necessary to assign liability as it did (see, Schneider v Kings Highway Hosp. Ctr., 67 NY2d 743, 745).
We have examined defendant’s other contentions and find them to be unpreserved or without merit.
Concur — Sullivan, J. P., Milonas, Rubin and Tom, JJ.